—Order, Supreme Court, Bronx County (Lottie Wilkins, J.), entered September 17, 1998, which granted plaintiffs’ motion for partial summary judgment on the issue of liability, unanimously affirmed, with costs.
*113Partial summary judgment on the issue of liability was properly granted. Defendants had notice that a child under seven resided in the subject apartment and thus were chargeable with notice of any hazardous lead condition therein (see, Juarez v Wavecrest Mgt. Team, 88 NY2d 628). Defendants’ cursory inspections of the apartment, which did not include any tests for the presence of lead, and their belated and inadequate attempts to abate the lead-based paint condition did not meet the standard of reasonableness. The lead-based paint condition was established as the proximate cause of the injuries suffered by the infant plaintiff, who resided in the apartment since birth. We have considered and rejected defendants’ remaining contentions. Concur — Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.